Citation Nr: 1142007	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder for VA compensation purposes.

2.  Entitlement to service connection for a dental disorder for VA outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a claim for extensive dental rehabilitation.     

The Veteran presented testimony before a Decision Review Officer (DRO) in February 2008.  A transcript of the hearing is associated with the claims folder.

The matter was previously before the Board in August 2010.  At that time the Board remanded a single claim for a dental disorder for the purposes of compensation and VA outpatient dental treatment for further development.  The claim has been returned to the Board; however, the issue on appeal has been bifurcated and appears on the cover page of the instant decision.  

The Board notes the July 2011 supplemental statement of the case (SSOC) also bifurcated the issue into two claims; one for compensation for a dental condition and the other for dental care.  However, the Appeals Management Center (AMC) indicated that at that time they were declining to accept jurisdiction of the claim for dental care as the Veteran was not seeking review of basic determination as to eligibility for dental care, but instead attempting to dispute a medical determination as to the need for or appropriateness of an individual treatment plan.  This is contrary to the July 2009 SSOC wherein the RO determined that there was no dental condition that would allow service connection for treatment purposes.  

It has been clear from the filing of the Veteran's claim that he has been seeking dental treatment and not compensation for a dental disorder due to trauma.  The Board previously assumed jurisdiction of that portion of the claim pertaining to VA outpatient dental treatment.  For reasons discussed in more detail below, this aspect of the Veteran's claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence, and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  There is no evidence that the Veteran suffered any dental disability in service which resulted from a combat wound or other service trauma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 4.150 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in October 2002, prior to the April 2003 rating decision, and again in June 2004.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  The claim was last readjudicated in a July 2011 SSOC.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, statements of the Veteran, and an October 2002 report of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

The Board would note that in the July 2011 SSOC, the AMC indicated that there were no dental records available from either Charleston or Andrews Air Force Base dental clinics; however, this is not accurate.  An October 2010 information request revealed that records from Charleston and Andrew Air Force Bases had not yet been retired to the National Personnel Records Center (NPRC).  An electronic mail response from the Records Management Center (RMC) indicated that all available records were transferred to the AMC in November 2010.  It is not clear when the records were received at the AMC or by the RO, but the Veteran's dental records have been associated with the claims folder.  They were received at the RMC in November 2001.  The Board presumes the AMC reviewed these records in the July 2011 SSOC as they make reference to the "available dental records from service" and these are the only dental records associated with the claims folder.  Given that the Veteran does not contend that his dental condition is due to trauma, and the fact of the remand for further development on the claim for VA outpatient dental treatment, there is no prejudice to the Veteran in proceeding with adjudicating this aspect of his claim.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran contends that he is entitled to service connection for a dental disorder.  He does not contend that such disorder is due to trauma.  But See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In fact, the Veteran has vigorously defended his claim for VA outpatient dental treatment based on incomplete restoration work that began during his active military service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that this aspect of the Veteran's appeal as to compensation for a dental disorder will be denied.

Under current applicable VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

Applying the above criteria to the facts in this case, the Board first finds that the Veteran does not have one of the dental or oral conditions listed under  38 C.F.R. § 4.150.  In the present case, the Veteran's service treatment records show that impacted teeth numbers 1, 16, 17, and 32 were removed surgically in October 1981.  The Veteran was also missing teeth numbers 19 and 30, but there was no indication that such missing teeth were due to loss of substance of body of maxilla or mandible.   

Upon VA examination in October 2002, the examiner found no evidence of any bone loss of mandible, maxilla, or hard palate.  There was also no functional impairment due to loss of motion or masticatory function loss.  The Veteran had no evidence of caries, and only mild gingivitis was noted.

Service connection can only be granted if there is some competent evidence linking a dental disorder to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

As there was no evidence of damage to the maxilla or mandible, this is a determination which, by itself, precludes the establishment of service connection for a dental disorder for VA compensation purposes.  Thus, the preponderance of the evidence is against the Veteran's claim for compensation purposes.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a dental disorder for VA compensation purposes is denied.





REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim for a dental disorder for VA outpatient dental treatment purposes.

As noted in the Introduction, the AMC recently declined to accept jurisdiction of the claim for dental care in the July 2011 SSOC.  The AMC indicated that the  Veteran was not seeking review of basic determination as to eligibility for dental care, but instead attempting to dispute a medical determination as to the need for or appropriateness of an individual treatment plan.   This was based on a statement from the Veteran that he was told by a VA hospital in St. Louis that they could only install bridges, which he found inadequate.  The AMC further indicated that the Veteran had been found eligible for outpatient dental care by the Veteran's Health Administration; however, this is not clear from the record.  In fact in the July 2009 SSOC, the RO indicated that an electronic data base inquiry to see if the Veteran had been treated at any VA medical facility had resulted in a negative response.

First, upon remand, clarification must be sought as to whether eligibility for dental care has been previously established, which would render this aspect of the appeal moot.  If the Veteran has not been previously found eligible, such matter must be readjudicated to determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

The Board would note that the Veteran's service treatment records show that in August 2001, the Veteran was missing teeth numbers 19 and 30, but there was insufficient time remaining on active duty to conduct restorative treatment needed.  The Veteran was advised to seek follow-on care with VA.  The October 2002 VA examination indicated that teeth numbers 19 and 30 could be replaced by prosthesis.  The classes of eligibility for dental treatment are set forth in 
38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  

A remand is also necessary to obtain private treatment records of the Veteran.  He indicated in his November 2004 notice of disagreement (NOD) that he had been receiving treatment from a private dentist.  These records have not been associated with the claims folder.  Such must be obtained upon remand.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.   The AMC should verify whether the Veteran has previously been found eligible for dental care.  If the Veteran has not been previously found eligible, such matter must be developed and readjudicated to determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

2.  Prior to the adjudication of the Veteran's claim, and after the necessary consent forms are secured, the RO should obtain any outstanding private medical records pertinent to the issue, to include treatment records from the Veteran's private dentist identified in the November 2004 NOD.  All records should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if there is no response to the initial request for records.

3.  If the benefits sought on appeal continue to be denied, the RO should then furnish to the Veteran and his representative a supplemental statement of the case and afford them with an opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


